Fourth Court of Appeals
                               San Antonio, Texas
                                    January 22, 2015

                                  No. 04-14-00724-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-3242
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
       The Appellant’s Motion to Suspend Rules of Appellate Procedure and to Consolidate
Cases for Purposes of Appeal is GRANTED.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court